Citation Nr: 1807063	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  14-11 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral hip disorder.

2. Entitlement to service connection for a bilateral knee disorder.

3. Entitlement to a rating in excess of 70 percent for somatic symptom disorder with predominant pain (previously rated as pain disorder and claimed as posttraumatic stress disorder).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Army Reserves from August 8, 1966 to December 21, 1966. He had additional Reserve service, which included active duty for training May 30, 1970 to June 12, 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. At that time the RO granted service connection for pain disorder, with a 30 percent disability rating (effective March 24, 2009) and denied service connection for the remaining claims. 

In June 2011 and November 2012, the RO continued the 30 percent disability rating for pain disorder. In July 2010, the Veteran filed a Notice of Disagreement (NOD) for his claims for entitlement to service connection for a bilateral hip disorder and a bilateral knee disorder. The RO issued a Statement of the Case (SOC) with respect to those issues in March 2014. The Veteran filed a Notice of Disagreement with his rating for pain disorder in November 2012 and the RO issued a SOC in February 2014. The Veteran filed his Substantive Appeal for all of the issues on appeal via VA Form 9 in March 2014. Thus, the Veteran perfected a timely appeal of the issues. A Supplemental Statement of the Case (SSOC) was issued in November 2014.

In a subsequent May 2017 rating decision, the RO granted an increased evaluation of somatic symptom disorder with predominant pain (previously rated as pain disorder and evaluated as 30 percent disabling under Diagnostic Code 9422), to an evaluation of 70 percent, effective March 24, 2009. However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board. AB v. Brown, 6 Vet. App. 35 (1993). Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

In February 2016, the Veteran testified during a videoconference Board hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file.

This appeal was previously before the Board in August 2016, at which time the Board remanded the claim for further development.  The matter is once again before the Board for appellate consideration of the issues on appeal. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1. The most probative evidence of record shows that a bilateral hip disorder, to include osteoarthritis of the right hip and osteoarthritis of the left hip, status-post total hip replacement, was not manifested during service or within one year after service, and such disorder is not otherwise shown to be a result of active military service.

2. The most probative evidence of record shows that a bilateral knee disorder, to include degenerative arthritis of the bilateral knees was not manifested during service or within one year after service, and such disorder is not otherwise shown to be a result of active military service.

3. During the entirety of the appeal period, the Veteran's somatic symptom disorder with predominant pain has been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to such symptoms as: depressed mood; suicidal ideation; impairment of short and long-term memory; disturbances of motivation and mood; anxiety; chronic sleep impairment; and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

1. The criteria for establishing service connection for a bilateral hip disorder are not met. 38 U.S.C. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

2. The criteria for establishing service connection for a bilateral knee disorder are not met. 38 U.S.C. §§ 1101, 1112, 1113, 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3. The criteria for an evaluation in excess of 70 percent for somatic symptom disorder with predominant pain are not met. 38 U.S.C. §§ 1155, 5103 (West 2012); 38 C.F.R. §§ 3.159, 4.130, Diagnostic Code 9421 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C. § 5103 (a) (2012); 38 C.F.R. § 3.159 (b) (2017). In regards to increased rating claims, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim. This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). VA's duty to notify was satisfied by letters mailed in December 2009, September 2010, and October 2012.

Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to provide assistance to substantiate a claim. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c).  Relevant to the duty to assist, the AOJ obtained and considered the Veteran's service treatment records as well as post-service VA, Social Security Administration (SSA), and private treatment records. The Veteran has not identified any additional, outstanding records that have not been requested or obtained. Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records. Additionally, the Veteran was provided s number of VA medical examinations, including the most recent examinations in March 2017 and April 2017.  These examination reports are adequate for rating purposes because they are based upon consideration of the relevant facts particular to this Veteran's medical history, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Thus, the Board finds that VA's duty to assist has been met.

The Board is also satisfied that there has been substantial compliance with the August 2016 remand directives, which included obtaining appropriate VA medical examinations and opinions.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).  VA medical examinations and opinions were provided in March 2017 and April 2017.  The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



II. Service Connection 

Applicable Laws and Regulations

The term "veteran' is defined as "a person who served in the active military, navel, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C. § 101(2) (West 2012); 38 C.F.R. § 3.1(d) (2017).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a) (2016).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by the National Guard of any state.  38 U.S.C.A. § 101(21), (22) (West 2014); 38 C.F.R. § 3.6(c)(1) (2016).

The Board notes that the Veteran's ACDUTRA periods of service include the June 1970 date of his vehicle accident.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C. 1110, 1131 (West 2012); 38 C.F.R. 3.303 (a) (2017).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

In some cases, service connection may also be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology. However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303 (b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). The Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence. Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived or experienced, were directly through the senses. 38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition. Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence. See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C. § 1154 (a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C. § 5107 (b).

Factual Background

The Veteran contends that he currently has bilateral hip and knee disorders which resulted from a June 1970 automobile accident, which occurred while he was on active duty training (ACDUTRA).

During the February 2016 Board hearing, the Veteran described the accident as "I was stopped at a red light...on an incline. And, um, uh, the light turned green and I'd taken off in my jeep" and that the car behind him "ran into the back of me...when my engine died." Prior to being hit, he had "just latched onto the steering wheel and, uh, uh, the force was sufficient enough where it dislodged my arms from the steering wheel... I was risen up above and, and my knees hit the bottom of the steering wheel. And my, uh, spine, it just stretched out like an accordion." He then indicated that the impact "knocked me unconscious... Probably only two seconds, and the next thing I remember, I was out of, out of my vehicle. And, uh, I went to the emergency room." See February 2016 Hearing Transcript. 

The Veteran reported that while in the emergency room, he was treated for his lower back and neck. He further testified that doctors could not find a medical diagnosis that needed treatment. Per the Veteran, records from the emergency room were not available. In confirming those events, the VLJ stated "following the motor vehicle accident and you being presented to the emergency room for treatment, they checked you out so to speak, and then they found that you, that there, that, uh, you didn't have anything pretty much going on. And then they discharged you and sent you back to your barracks." The Veteran confirmed that this characterization was correct. Id. 

The official June 1970 accident report of the incident described it as both vehicles having been at a stop, but that when the Veteran started to move again, his engine stopped and the second, civilian car struck the Veteran's vehicle from behind. The other driver was charged with following too closely. The police officer found that the Veteran appeared to be in normal physical condition and drove the vehicle away.

Bilateral Hip Disorder

The Veteran has a current diagnosis of osteoarthritis of the right hip and osteoarthritis of the left hip which was resolved through a total hip replacement. See April 2017 VA Hip Disability Benefits Questionnaire. As such, the question before the Board is whether the Veteran's bilateral hip disorder is etiologically related to his June 1970 automobile accident, which is the Veteran's contention.

The Veteran was afforded a VA examination in August 2015 which included an evaluation of his hips. The examiner noted diagnoses of right hip strain and degenerative joint disease of the left hip with left hip joint replacement. The Veteran asserted his belief that these conditions resulted from his 1970 automobile accident and reported that he was seen in the emergency room where X-rays were taken, which he was told were negative. The Veteran stated that he believed that he had right hip degenerative joint disease and reported occasional right hip pain. He reported sporadic pain in both hips although the left was worse than the right. The examiner noted that left hip pain was greatly improved following the left total hip replacement. The examiner noted abnormal range of motion bilaterally. See August 2015 VA Examination Report. 

As the Board noted in the August 2016 Remand, the August 2015 VA examiner failed to provide an opinion as to the etiology of the Veteran's hip disorders. Accordingly, the Board determined that such an opinion was necessary, leaving it to the discretion of an appropriate physician as to whether an additional examination was necessary. See August 2016 Remand. 

The Veteran was subsequently afforded an in-person examination in March 2017. The examiner noted diagnoses of degenerative arthritis of the right hip and left hip status-post total hip replacement with residuals. The examiner reported the Veteran's aforementioned history of an automobile accident and associated symptoms as well as a history of back surgeries performed in 1981, 2011, and 2012. The examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's hip disorders were incurred in or caused by the claimed in-service injury, event, or illness. As rationale, he stated that based on history, physical examination, diagnostics, and the reviewed medical record, the Veteran's hip disorders were less likely than not incurred in service. He cited the lack of emergency room records available from the in-service motor vehicle accident, an October 1970 report of medical examination that was negative of any diagnoses, and the lack of treatment notes until approximately 2014 in support of his conclusion. See March 2017 Hip Disability Benefits Questionnaire and Medical Opinion. 

The Veteran again underwent an in-person examination for his bilateral hip condition in April 2017. At that time, the examiner noted the Veteran's aforementioned diagnoses. He recorded the Veteran's medical history, including his recollection of the 1970 motor vehicle accident. The Veteran reported being rear ended at high velocity and having hit his knees under the steering wheel of the vehicle. He did not recall how he got to the hospital. He recalled being in the emergency room, but did not recall any specific treatment or x-rays. He was released the same day and went back to base. He reported that later that night he felt like his "skin wanted to come off of my body." He reported going back to the emergency room but did not recall any specific treatment and he believed that he went back to his unit the next day where he continued to participate in the reserves. The Veteran did not recall any work restrictions for the remainder of his service. See April 2017 VA Hip Disability Benefits Questionnaire and Medical Opinion.

The Veteran reported slowly progressive hip and knee pain that started many years ago although he could not recall any specific dates. The examiner noted left anterior hip pain and right lateral hip pain. The pain was worse with prolonged ambulation, bending, and squatting. The Veteran had left total hip replacement in 2013 for advanced osteoarthritis. He had physical therapy and injections in the past and took hydrocodone for his pain. X-rays taken in 2017 showed evidence of total hip replacement on the left and mild right hip arthritis. Abnormal range of motion was observed bilaterally. Id. 

The examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's bilateral hip disorder was incurred in or caused by the claimed in-service injury, event, or illness. As rationale, the examiner noted a 1980 orthopedic examination in which the examiner noted that the Veteran "had an automobile accident in 1970 which was a rear end collision. In 1977 he had a fall, landing on the concrete on his right leg and injuring his right hip with a stress fracture in the pelvis and a fracture of the fourth lumbar vertebra. He was treated in the Los Angeles County General Hospital in Ranchos Los Amigos. In 1978 he strained his lower back while using a sledge hammer. He last worked in 1978. This is a WCAB claim which is still open." Id.

Treatment notes in 1979 from Ranchos Los Amigos indicated that the Veteran had back pain from a car accident in 1970. Hip pain was not mentioned. There were some inconsistencies in the Veteran's complaints and he was not able to be admitted to the program there because of his varying complaints of unknown etiology. Id. 

The VA examiner further noted that in 1980 the Veteran was found to be disabled by Inland Counties Legal Services due to unrelenting back pain. Hip pain was not mentioned as a problem or as a debilitating feature. Lastly, the examiner noted that on the Veteran's separation history and physical performed by the military upon separation, it was noted that the Veteran developed lumbar pain while driving a government vehicle. There was no mention of an accident or hip pain. The physician on the Veteran's separation examination wrote a note at the end of the document that stated "This man may have an unusually strong tendency to seek compensation for injury, real or imagined, and may not merit retention in USAR." Thus, the examiner concluded that there was no further objective evidence of injury in 1970 to the Veteran's hips, and that the evidence of record did not support that the Veteran's hip conditions were attributable to his time in service, including the motor vehicle accident in 1970. Id.

Based on the above, the Board finds that the most competent and credible evidence of record is against a finding of service connection for bilateral hip disorder. 

In this regard, the Board finds the March 2017 and April 2017 VA opinions to be highly probative to the issue at hand. The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion. As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion. See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the March 2017 and April 2017 examiners possess the necessary education, training, and expertise to provide the requested opinions. Additionally, the opinions are shown to have been based on a review of the Veteran's claims file, and are accompanied by sufficient explanations. The opinions are also consistent with the other medical evidence of record. The Board notes the Veteran's assertions that he was treated in an emergency room following his 1970 car accident and that such records are not available. However, the Board finds that the March 2017 and April 2017 opinions are not based solely on a lack of treatment during service. Instead, the VA examiners based their opinions on service treatment records, post-service treatment records, and VA examinations dated shortly after the Veteran's discharge from service, which are absent of a diagnosis or treatment of a bilateral hip disorder. The Board thus finds the March 2017 and April 2017 VA examinations are dispositive of the nexus issues in this case.

Additionally, although the record supports the Veteran's contention that he was involved in a motor vehicle accident in 1970, the evidence suggests that any injuries suffered were minor. The Veteran's account of what happened immediately after the accident has varied at times but is consistent with regard to a lack of findings of hip injuries. The Veteran has stated that emergency room records are unavailable; on one occasion he stated that x-rays were taken in the emergency room but were negative for injuries and on another occasion that he could not recall any x-rays or specific treatment. In either event, the Veteran acknowledged that he received no medical diagnoses or treatment in the emergency room and returned to his unit. The Veteran could not recall any work restrictions being placed on him. 

In a January 1976 VA examination, the Veteran reported hurting his back in the car accident but reported that he suffered no broken bones or hospitalization. Although he reported right leg numbness, he made no mention of hip trouble. Additionally, the record contains several incidents of the Veteran being seen for back trouble but is largely silent as to complaints of hip pain. The notable exception is the 1977 notation of a workplace fall during which the Veteran injured his right hip. 

The Board considered the Veteran's lay statements in evaluating his claim.  The Board acknowledges the Veteran's assertions that he has experienced hip pain since service and his assertions that his bilateral hip disorder is related to his period of service; specifically his 1970 motor vehicle accident. In this regard, he is competent to report symptoms, such as pain, that require only personal knowledge as they come to him through his senses as well as any diagnosis reported to him by a medical professional.  See Layno v. Brown, 6 Vet. App. 465, 47 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Veteran, as a lay person, is generally not competent to link his symptoms to a specific diagnosed disability or to relate them to any instance of his military service.  While it is in error to categorically reject layperson evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence. See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer.)

In this regard, the Veteran's statements as to the relationship between his current bilateral hip disorders which includes diagnoses of arthritis are not within the realm of knowledge of a layperson.  Rather, the nature and causation of arthritis is a complex question that requires expertise.  There is no indication that the Veteran possesses such specialized knowledge, and therefore, he is not competent in this regard.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Board accords his statements regarding the nature and etiology of his bilateral hip disorder no probative weight.

As a preponderance of the evidence is against entitlement to service connection for bilateral hip disorder, denial of the benefit sought is required and the benefit of the doubt doctrine does not apply.  38 U.S.C. § 5107(b); see generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); see Gilbert, supra.

Bilateral Knee Disorder

The Veteran has a current diagnosis of bilateral degenerative arthritis of the knees. See April 2017 VA Knee Disability Benefits Questionnaire. As such, the question before the Board is whether the Veteran's bilateral knee disorder is etiologically related to his June 1970 automobile accident, which is the Veteran's contention.

The Veteran was afforded a VA examination in August 2015 which included an evaluation of his knees. He was diagnosed with right knee strain and left knee meniscal tear, both diagnosed in 2012. He was also diagnosed with left knee degenerative arthritis, diagnosed in 2014. The Veteran asserted his belief that these conditions resulted from his 1970 automobile accident. The Veteran noted that during the rear-end collision, his knees were jammed up under the dashboard of the vehicle. He asserted that he has experienced knee pain ever since. The examiner noted abnormal range of motion bilaterally. The examiner noted that X-ray and physical examination of the left knee were consistent with degenerative joint disease with an MRI also showing a left knee meniscal tear. He further noted decreased range of motion in the right knee which was consistent with a strain. See August 2015 VA Examination. 

The examiner opined that it was less than 50 percent likely that the Veteran's bilateral knee conditions were incurred in or caused by the claimed in-service injury, event, or illness. As rationale, he noted that there was no apparent documentation of knee complaints or findings contemporary with the motor vehicle accident in 1970. Further, he noted that multiple notes stated that the police report of the accident stated that both vehicles were stopped and that the Veteran's vehicle was hit with less than 10mph with minimal damage to the Veteran and the vehicle. The examiner opined that a motor vehicle accident at 10mph would not have the energy required to cause a knee injury. Id. 

The Veteran was next afforded an in-person VA examination in March 2017. The examiner rendered a diagnosis of degenerative arthritis bilaterally. The examiner opined that based on the Veteran's history, physical examination, diagnostics and reviewed medical record, it was less likely than not (less than 50 percent probability) that the Veteran's bilateral degenerative arthritis of the knees was incurred in or caused by the claimed in-service injury, event, or illness. He further noted that there were no emergency room or treatment records from the Veteran's accident. Further, an October 1970 report of medical examination showed a normal examination with negative history. See March 2017 VA Examination Report. 

The Veteran again underwent an in-person examination for his bilateral knee condition in April 2017. The examiner diagnosed bilateral knee arthritis, noting that X-rays showed mild arthritis in both knees. The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness. As rationale, the examiner noted the aforementioned 1980 orthopedic examination in which the examiner noted that the Veteran "had an automobile accident in 1970 which was a rear end collision. In 1977 he had a fall, landing on the concrete on his right leg and injuring his right hip with a stress fracture in the pelvis and a fracture of the fourth lumbar vertebra. He was treated in the Los Angeles County General Hospital in Ranchos Los Amigos. In 1978 he strained his lower back while using a sledge hammer. He last worked in 1978. This is a WCAB claim which is still open." Id. He further noted the 1980 finding from Inland Counties Legal Services that the Veteran was disabled due to unrelenting back pain. Knee pain was not mentioned as a problem or as a debilitating factor. Additionally, treatment notes in 1979 from Ranchos Los Amigos indicated that the Veteran had back pain from a car accident in 1970. Knee pain was not mentioned. There were some inconsistencies in the Veteran's complaints and he was not able to be admitted to the program there because of his varying complaints of unknown etiology. Id. 

Lastly, the examiner noted that on the Veteran's separation history and physical performed by the military upon separation, it was noted that the Veteran developed lumbar pain while driving a government vehicle. There was no mention of an accident or knee pain. Thus, the examiner concluded that there was no further objective evidence of injury in 1970 to the Veteran's knees, and that the evidence of record did not support that the Veteran's knee conditions were attributable to his time in service, including the motor vehicle accident in 1970. Id.

Based on the above, the Board finds that the most competent and credible evidence of record is against a finding of service connection for bilateral knee disorder. 

Again, the Board finds the March 2017 and April 2017 VA opinions to be highly probative to the issue at hand. The March 2017 and April 2017 examiners possess the necessary education, training, and expertise to provide the requested opinions. Additionally, the opinions are shown to have been based on a review of the Veteran's claims file, and are accompanied by sufficient explanations. The opinions are also consistent with the other medical evidence of record. The Board again notes the Veteran's assertions that he was treated in an emergency room following his 1970 car accident and that such records are not available. However, the Board finds that the March 2017 and April 2017 opinions are not based solely on a lack of treatment during service. Instead, the VA examiners based their opinions on service treatment records, post-service treatment records, and VA examinations dated shortly after the Veteran's discharge from service, which are absent of a diagnosis or treatment of a bilateral knee disorder. The Board thus finds the March 2017 and April 2017 VA examinations are dispositive of the nexus issues in this case.

The Board considered the Veteran's lay statements in evaluating his claim.  The Board acknowledges the Veteran's assertions that he has experienced knee pain since service and his assertions that his bilateral knee disorder is related to his period of service; specifically his 1970 motor vehicle accident. The Veteran is competent to report symptoms, such as pain. See Layno, supra; See also Jandreau, supra. However, the Veteran, as a lay person, is generally not competent to link his symptoms to a specific diagnosed disability or to relate them to any instance of his military service.  

In this regard, the Veteran's statements as to the relationship between his current bilateral knee disorders which includes diagnoses of arthritis are not within the realm of knowledge of a layperson.  Rather, the nature and causation of arthritis is a complex question that requires expertise.  There is no indication that the Veteran possesses such specialized knowledge, and therefore, he is not competent in this regard.  See Woehlaert, supra. Therefore, the Board accords his statements regarding the nature and etiology of his bilateral knee disorder no probative weight.

As a preponderance of the evidence is against entitlement to service connection for bilateral knee disorder, denial of the benefit sought is required and the benefit of the doubt doctrine does not apply.  38 U.S.C. § 5107(b); see generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); see Gilbert, supra.

III. Increased Ratings 

Applicable Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C. § 1155; 38 C.F.R., Part 4. Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1. Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time. The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In making all determinations, the Board must fully consider the lay assertions of record. A Veteran is competent to report on that of which he or she has personal knowledge. Layno v. Brown, 6 Vet. App. 465, 470 (1994). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2017).
 
Somatic Symptom Disorder

The Veteran is service-connected for somatic symptom disorder with predominant pain and assigned a 70 percent rating under Diagnostic Code 9421. The Veteran's somatic symptom disorder was previously rated as pain disorder under Diagnostic Code 9422 and evaluated as 30 percent disabling. The Veteran's evaluation was increased to 70 percent in a May 2017 rating decision, with an effective date of March 24, 2009, which is the date the Veteran's claim, was received. As noted in the introduction, although the Veteran's evaluation was increased during the pendency of this appeal, this grant does not represent a total grant of benefits sought on appeal, thus the claim for increase remains before the Board. AB v. Brown, supra. 

Diagnostic Codes 9421 and 9422 are mental disorders that are rated pursuant to a General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130 (2017).

Under the General Rating Formula, A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2017).

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The symptoms listed in the rating formula are only examples, and evidence of those specific symptoms is not required to show that the Veteran is totally disabled. In rating a mental disability, VA is required to consider all symptoms that affect social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula. Mauerhan v. Principi, 16 Vet. App. 436 (2002). The primary consideration is whether the manifestations of the service-connected psychiatric disability result in a level of social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When rating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment. 38 C.F.R. § 4.126 (2017).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale grading the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness. Carpenter v. Brown, 8 Vet. App. 240 (1995); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV). According to the DSM-IV, GAF scores ranging between 61 to 70 indicate some mild symptoms [e.g., depressed mood and mild insomnia] or some difficulty in social, occupational, or school functioning [e.g., occasional truancy, or theft within the household], but generally functioning pretty well, and has some meaningful interpersonal relationships. GAF scores ranging from 51 to 60 indicate more moderate symptoms [e.g., flat affect and circumstantial speech, occasional panic attacks] or moderate difficulty in social, occupational, or school functioning [e.g., few friends, conflicts with peers or co- workers]. GAF scores ranging from 41 to 50 indicate serious symptoms [e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting] or any serious impairment in social, occupational or school functioning [e.g., no friends, unable to keep a job]. GAF Scores ranging from 31 to 40 indicate some impairment in reality testing or communication [e.g., speech is at times illogical, obscure, or irrelevant] or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood [e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school]. 

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability ratings based solely on GAF scores. 38 C.F.R. § 4.130 (2017).

The Veteran was first afforded a VA examination for his psychiatric condition in February 2010. Service connection was granted based on the examiner's opinion that the Veteran's pain disorder and secondary depressive disorder were as least as likely as not related to his in-service motor vehicle accident. A GAF score of 58 was assigned and the examiner noted that his condition caused occupational and social impairment with reduced reliability and productivity. See February 2010 QTC Examination.

A QTC examination conducted in January 2011 showed that the Veteran's impairment due to his condition caused occupational and social impairment with reduced reliability and productivity. The Veteran was not a danger to himself or others and a GAF score of 60 was assigned. See January 2011 QTC Examination.

An OTC examination in April 2013 showed that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. A GAF score of 57 was assigned. See April 2013 QTC Examination.

A QTC examination in March 2017 indicated that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. See May 2017 QTC Examination.

A VES contract examination was conducted in April 2017 which revised the Veteran's diagnosis to somatic symptom disorder with predominant pain to conform to the updated DSM. The examiner noted that the symptoms remained the same and she noted an additional diagnosis of adjustment disorder, chronic, with depressed mood. The examiner opined that the adjustment disorder appeared to have arisen in response to the Veteran's ongoing struggle with pain and inability to work because of pain (somatic symptom disorder). She further opined that the Veteran's somatic symptom disorder with predominant pain and adjustment disorder with depressed mood were so interrelated that it was not possible, without resorting to speculation, to determine what level of his impairment was attributable to which diagnosis. The Veteran's impairment due to his condition caused occupational and social impairment with reduced reliability and productivity. See April 2017 VES Contract Examination.

The examiner noted that the Veteran's symptoms of somatic symptom disorder with predominant pain included pain symptoms that were distressing and disturbing, and disproportionate concerns about the seriousness of the problem.  The examiner assigned a GAF score of 50. Id.

The examiner further opined that the Veteran had serious impairment of social and occupational functioning, as he had no friends, cannot work, and had suicidal thoughts. She noted that pain disorders are difficult to characterize in terms of functional impairments because there may not be any physical reason for limitation, however, the person's beliefs about their pain and abilities limit what they believe they can do, which limits their ability to function. The Veteran reported experiencing significant pain throughout the day, for which he attended numerous doctors' appointments, including pain groups. It was noted that much of the Veteran's time and energy was spent seeking treatment for his physical impairments and that this limited the time and energy available to put into a job. Additionally, the Veteran's attention being focused on his pain meant that he was less capable and had fewer attentional resources to use in a job. Id.

The Board finds that the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that the psychiatric disability was productive of not more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: depressed mood; suicidal ideation; impairment of short and long-term memory; disturbances of motivation and mood; anxiety; chronic sleep impairment; and difficulty in establishing and maintaining effective work and social relationships throughout the period of appeal. Therefore, the Board finds the Veteran's symptoms of a psychiatric disability warrant no more than a 70 percent rating throughout the period of appeal. 38 C.F.R. § 4.130, Diagnostic Code 9421 (2017).

The Board finds that the preponderance of the evidence is against the assignment of 100 percent rating at any time during the appeal because the evidence is against a finding of total occupational and social impairment or occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood or total social and occupational impairment. The record does not contain evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living (such as maintenance of minimal personal hygiene); or disorientation to time or place. At his most recent examination in April 2017, the Veteran arrived on time, was neatly groomed, maintained appropriate boundaries at all time and exhibited no evidence of thought disorder. Although the examiner noted that the Veteran should be considered an increased risk based upon his reported thoughts that life was not worth living, the Veteran denied any intent to act on those thoughts and did not represent a current imminent risk. There is no evidence that the Veteran was a persistent danger of hurting himself or others. 

Based upon the evidence above, the Board finds that the Veteran's disability most closely approximates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. Therefore, the Veteran's psychiatric disability warrants no more than a 70 percent rating throughout the period of appeal.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a higher rating and the claim for increase must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (West 2012); 38 C.F.R. § 3.102 (2017).



ORDER

1. Entitlement to service connection for a bilateral hip disorder is denied.

2. Entitlement to service connection for a bilateral knee disorder is denied. 

3. Entitlement to a rating in excess of 70 percent for somatic symptom disorder with predominant pain is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


